NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



KOZMA INVESTIMENTOS, LTDA,               )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-602
                                         )
EDSON PEREIRA DUDA and                   )
NATALINA SACCHI DUDA                     )
                                         )
             Appellees.                  )
                                         )

Opinion filed February 22, 2019.

Appeal from the Circuit Court for
Collier County; Hugh D. Hayes, Judge.

Stephanie C. Mazzola, Charles M.
Tatelbaum, and Christina V.
Paradowski, of Tripp Scott, P.A., Fort
Lauderdale, for Appellant.

Jose M. Ferrer and Desiree
Fernandez, of Bilzin Sumberg Baena
Price & Axelrod LLP, Miami, for
Appellees.


PER CURIAM.

             Affirmed.


KELLY, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.